DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-8 are pending in this office action. 

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted March 9, 2020, and June 24, 2021, have been received and considered by the examiner. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al. (US 2016/0240849 A1) in view of Kim et al. (US 2017/0288268 A1).
With regard to Claim 1, Kuriyama et al. disclose a nonaqueous electrolyte battery comprising: a positive electrode comprising a positive electrode active material-containing layer, the positive electrode active material-containing layer comprising lithium manganese composite oxide particles having a spinel crystal structure and an inherent particle size (paragraphs 0009-0011) and lithium cobalt composite oxide particles (paragraphs 0021-0023, 0170); a negative electrode comprising a titanium-containing oxide (paragraphs 0013, 0037); and a nonaqueous electrolyte comprising a propionate ester (paragraph 0054), the nonaqueous electrolyte battery satisfying equations 0.8 ≤ p/n ≤ 1.2, where p denotes a capacity [mAh/cm2] per unit area of the positive electrode, n denotes a capacity [mAh/cm2] per unit area of the negative electrode (paragraphs 0011, 0014, 0019,0117).  Kuriyama et al. do not specifically disclose wherein 1 ≤ w/s ≤ 60, w denotes a content of the propionate ester in the 
Kim et al. disclose a nonaqueous electrolyte battery comprising: a positive electrode comprising a positive electrode active material-containing layer, the positive electrode active material-containing layer comprising lithium manganese composite oxide particles having a spinel crystal structure and an inherent particle size (s) and lithium cobalt composite oxide particles (paragraphs 0071-0072); a negative electrode (paragraphs 0076-0079); and a nonaqueous electrolyte comprising a propionate ester in a range of about 10% volume to about 80% volume (Claims 1-2). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use include propionate ester in a range of 10% by weight to 60% by weight in the nonaqueous electrolyte of Kuriyama et al., because Kim et al. teach that this amount of propionate ester exhibits low viscosity, excellent ion conductivity, and an excellent suppression effect on gas generation under a high voltage and a high temperature condition, and thus may mitigate cell swelling at high temperature, and may improve cycle life characteristics (paragraph 0039). 
Neither Kuriyama et al. nor Kim et al. specifically disclose satisfying the relationship 1 ≤ w/s ≤ 60, wherein w denotes a content of the propionate ester in the nonaqueous electrolyte and is in a range of 10% by weight to 60% by weight, and s denotes an average particle size [µm] of the lithium manganese composite oxide particles.  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to satisfy the relationship 1 ≤ w/s ≤ 60, since those skilled 
With regard to Claim 3, Kuriyama et al. disclose wherein the lithium manganese composite oxide particles have a composition represented by general formula LiaMxMn2-xO4, where 0 < a ≤ 1.2 and 0.2 ≤ x ≤ 0.7 are satisfied, and M is at least one element selected from the group consisting of Mg, Ti, Cr, Fe, Co, Zn, Al, Li, and Ga (paragraph 0016). 
With regard to Claim 4, Kuriyama et al. disclose satisfying equation 0.8 < p/n < 1. 10 (paragraphs 0011, 0014, 0019, 0117).
With regard to Claim 5, Kuriyama et al. disclose satisfying equation 0.01 ≤ B/(A + B) ≤ 0.1, where A is a content [wt%] of the lithium manganese composite oxide particles in the positive electrode active material-containing layer, and B is a content [wt%] of the lithium cobalt composite oxide in the positive electrode active material-containing layer (paragraph 0022). 
With regard to Claim 6, Kuriyama et al. disclose satisfying equation 0.01 ≤ B/(A + B) ≤ 0.04 (paragraph 0022).
With regard to Claim 7, Kuriyama et al. disclose wherein the titanium-containing oxide comprises a lithium titanium composite oxide having a spinel crystal structure (paragraphs 0013, 0037). 
With regard to Claim 8, Kuriyama et al. disclose a battery pack comprising the nonaqueous electrolyte battery noted above (paragraphs 0118-0122).

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al. (US 2016/0240849 A1) in view of Kim et al. (US 2017/0288268 A1), as applied to Claims 1 and 3-8 above, and in further view of Takaoka et al. (US 2018/0123129 A1).
	Kuriyama et al. and Kim et al. disclose the nonaqueous electrolyte battery in paragraph 8 above, but do not specifically disclose wherein the average particle size s is in a range of 1 µm to 10 µm. 
	Takaoka et al. disclose a nonaqueous electrolyte battery comprising: a positive electrode comprising a positive electrode active material-containing layer, the positive electrode active material-containing layer comprising lithium manganese composite oxide particles having a spinel crystal structure and lithium cobalt composite oxide particles; a negative electrode comprising a titanium-containing oxide; and a nonaquoues electrolyte (paragraphs 0030-0032).  Takaoka et al. disclose wherein the average particle size s of the lithium manganese composite oxide particles is in a range of 10 µm to 20 µm (paragraph 0193), which meets the claimed limitation of a range of 1 µm to 10 µm. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use lithium manganese composite oxide particles having an average particle size in a range of 1 µm to 10 µm in the nonaqueous electrolyte battery of Kuriyama et al. and Kim et al., because Takaoka et al. teach that this particle size helps to minimize long-term gas-formation reduction effects and stabilize the battery characteristics after long-term storage (paragraph 0031). 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.